            Case 1:18-cr-00520-RMB Document 58 Filed 09/09/19 Page 1 of 1




Daniel W. Levy                             One Bryant Park
Direct Dial: (212) 402-9412                  47th Floor                        Telephone: (212) 402-9400
E-mail: dlevy@mckoolsmith.com            New York, NY 10036                     Facsimile: (212) 402-9444


                                         September 9, 2019


By ECF
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street, Room 1320
New York, New York 10007

         Re:     United States v. Jon Montroll
                     18 Cr. 520 (RMB)

Dear Judge Berman

         This firm represents Defendant Jon Montroll in the above-referenced action.

        We respectfully request that the Court permit counsel for Mr. Montroll to enter the
Courthouse with a laptop computer to be used in connection with tomorrow’s proceeding and
subject to the definitions, obligations, and restrictions of this Court’s Standing Order, M10-468.

                                                 Respectfully submitted,

                                                        /s/

                                                 Daniel W. Levy


Cc:      Andrew Thomas (by ECF)
         Assistant United States Attorney

SO ORDERED:


_____________________________
The Honorable Richard M. Berman
United States District Judge

September ___, 2019



                                            McKool Smith
                                   A Professional Corporation • Attorneys
            Austin | Dallas | Houston | Los Angeles | Marshall | New York | Washington, DC
4826-4004-5732
